Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered December 17, 2002. The judgment convicted defendant, upon a jury verdict, of robbery in the first degree, robbery in the second degree, grand larceny in the fourth degree, and criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of robbery in the first degree (Penal Law § 160.15 [3]), robbery in the second degree (§ 160.10 [2] [a]), grand larceny in the fourth degree (§ 155.30 [5]), and criminal possession of a weapon in the third degree (§ 265.02 [1]). We reject defendant’s contention that the verdict is against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). We also reject the contention of defendant that he was denied effective assistance of counsel (see People v Baldi, 54 NY2d 137, 147 [1981]). The sentence is not unduly harsh or se*796vere. Present—Green, J.E, Wisner, Scudder, Gorski and Lawton, JJ.